896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff-Appellant,v.B. Norris VASSAR, Deputy Director of Social ServiceDepartment;  Department of Social Services,Defendants-Appellees.
No. 89-7718.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 18, 1989.Decided:  Feb. 7, 1990.Rehearing Denied March 15, 1990.

Ronald Graham, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, for appellee.
Before DONALD RUSSELL, WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Ronald Graham appeals from the magistrate's order granting summary judgment against his 42 U.S.C. Sec. 1983 claim.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the magistrate.  Graham v. Vassar, CA-89-23-R (E.D.VA. June 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Graham apparently believes he is in state court.  Indeed, he is correct that his complaint, regarding denial of a full parole board hearing and reconsideration, is a state and not a federal issue.  Any relief desired by Graham is more appropriately sought from the state system
Graham has recently submitted a sworn affidavit to this Court.  Since this affidavit was not presented to the district court it will not be considered on appeal.